DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 11 - 16 , filed 04/06/2022, with respect to claims 1 - 20 have been fully considered and are persuasive.  The rejection of claims 1 – 20 under 102(a)(2) has been withdrawn. 
Applicant argues that Larcheveque et al. do not teach calculating distances between the intent vectors in a vector space; detecting stable cluster radii based on the distances between the intent vectors in the vector space; generating a cluster formation tree, wherein each level of the cluster formation tree includes a respective clustering of the intent vectors using one of the stable cluster radii; and clustering the intent vectors into meaning clusters having a particular stable cluster radius (Amendment, pages 11 – 16).

3.	Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. 
	Applicant argues that the examiner did not provide any evidence or argument that the claims at issue would have been anticipated by, or would have been obvious over, the claims of the parent application (Amendment, pages 8, 9).
	The examiner disagrees, since claims 1 – 20 of the instant application are similar in scope and content of claims 1 – 20 of the patent from the same applicant.  When stating that 2 claims are similar in scope and content, it is to say that they have common characteristics or essential elements to perform the same functions.  Both sets of claims applications are directed to agent automation system based on intent vectors in a vector space.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent 10,740,566.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims 1 – 20 of the patent from the same applicant.
Here is a comparison between claim 1 of the instant application and claim 1 of the patent.
Instant Application 16/931,007
Patent 10,740,566
Comparison
1. An agent automation system, comprising:
1. An agent automation system, comprising:
Same
a memory configured to store a corpus of utterances and a semantic mining framework; and
a memory configured to store a corpus of utterances and a semantic mining framework; and
Same
a processor configured to execute instructions of the semantic mining framework to cause the agent automation system to perform actions comprising:
a processor configured to execute instructions of the semantic mining framework to cause the agent automation system to perform actions comprising:
Same
detecting intents within the corpus of utterances; determining intent vectors for the intents of the corpus;
detecting intents within the corpus of utterances; producing intent vectors for the intents within the corpus; 
Same
calculating distances between the intent vectors in a vector space; detecting stable cluster radii based on the distances between the intent vectors in the vector space;
calculating distances between the intent vectors; generating meaning clusters of intent vectors based on the distances; detecting stable ranges of cluster radius values for the meaning clusters;
Similar
generating a cluster formation tree, wherein each level of the cluster formation tree includes a respective clustering of the intent vectors using one of the stable cluster radii; and clustering the intent vectors into meaning clusters having a particular stable cluster radius.
generating an intent/entity model from the meaning clusters and the stable ranges of cluster radius values, wherein the intent/entity model stores relationships between a representative intent of each of the meaning clusters and corresponding sample utterances of the corpus, and wherein the agent automation system is configured to use the intent/entity model to classify intents in received natural language requests.
Similar. The instant application generates a cluster formation tree using the intent vectors; the parent application generates an intent model from cluster radius values.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658